DETAILED ACTION
Amendment received on April26, 2022 has been acknowledged. Claims 1, 3-4 and 11-20 have been amended and entered. Therefore, claims 1-20 are pending. 
Examiner’s Statement Regarding 35 USC 101
The claims recites the abstract idea of a mathematical relationships conducted by generic computer components, such as conducting a nearest neighbor search to find a similar gemstone based on a user search criteria and gemstone attributes and displaying the results on a display, but amounts to significantly more than the idea itself with the additional element of an unconventional and non-routine activity because a particular technique that requires the particular steps of mapping a generated data vector to a template representing a generic inventory item, and weighting the template using a set of weights to generate a new data vector, where that newly-generated data vector is then used to conduct an inventory search.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 26,2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 103 of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The most remarkable prior arts on record are to Wang et al. Chinese Application Publication CN102254028 and Cha et al. U.S. Patent Application Publication 2008/0033937. 
Wang et al., is directed to a personalized goods recommending method and system with integrated attribute and structure similarity. The integrated property and structure similarity information maps the user and goods as the node with characteristic information to the network, establishing information network, the integrated property and structure similarity measure user node of interest between the preference, and selecting the nearest adjacent, recommend to improve accuracy in the information with the network chart according to the purchasing relationship between a customer and a commodity. on the basis of the recommended method is, the invention also claims a personalized product recommendation system of an integrated attribute and structure similarity measure. The system using integrated attribute similar graph in the information network and node structure background similarity calculation method of user interest preference for accuracy quantity, in the recommendation process by the clustering technology to improve the nearest neighbour generating efficiency. The method and system can be used in electronic commerce applications, provides users with personalized recommendation of goods. Wang et al., Abstract. 
Cha et al., is directed to vectors representing objects in n-dimensional space are approximated by local polar coordinates on partitioned cells of the data space in response to a query, e.g., a query data vector entered with a request to find "k" nearest neighbors to the query vector. A set of candidate near neighbors is generated using the approximations, with the local polar coordinates being independent of the dimensionality of the data space. Then, an answer set of near neighbors is returned in response to the query. Thus, the present invention acts as a filter to reduce the number of actual data vectors in the data set that must be considered in responding to the query. Cha et al., Abstract. 
Wang et al., nor Cha et al. teach the limitations of the claimed invention, mapping the first data vector to a first template representing a generic inventory item weighting the first template based on a first set of weights to generate a second data vector, wherein the second data vector has N dimensions, and N comprises a positive integer value that represents a number of attributes associated with a given inventory item. Moreover, none of the prior art of record remedies the deficiencies found in Wang et al., and Cha et al., or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano et al. U.S. Patent 8,117,213 discusses a method and apparatus for fast similarity-based query, self-join and join for massive, high dimension datasets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687